Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
	(i) There was no restriction of record in the parent case, and
(ii) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 16/185,680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claim 1 says that the prepolymer and diamine are reacted in a molar ratio of 1:1.1 to 1:1.45 whereas ‘680 sets a lower limit (with respect to the prepolymer) of 1:1.2 thus there is no support for that portion of the range from 1:>1.2 to 1:1.45.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Among the monomers mentioned in claim 4 are “silicones”.  Generally, the skilled artisan would not regard silicones as monomers except perhaps when a polysiloxane (another name for a silicone) is employed as a macromonomer such as in the formation of siloxane-containing block- or graft copolymers.  The Examiner might have surmised that Applicant intended precursors of silicones such as hydrolysable silanes or cyclosiloxanes (not that there is formal support for either of these) but silicones are not even mentioned as a permutation of the casting resin outlined in page 8 of the Specification.
Not necessarily rising to the level of meriting a 112(b) rejection but worthy of consideration is Applicants’ naming of “esters” as a type of monomer ostensibly for polyester-based casting resins but the monomers named in connection with the formation of a polyester casting resin are not esters but dicarboxylic acids and diols.  There is precedent for using ester compounds to make polyesters, e.g. lactones, but these would not seem to be intended class of monomers from which polyesters are made.  At the very least, it may be said that esters as monomers lack proper antecedent basis in the Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., U.S. Patent # 7,408,010 in view of Haubennestel et al., U.S. Patent Application Publication No. 2004/0127674.
Patel teaches a polymerizable composition comprising a polymerizable monomer component, a primer composition which, in the present context, refers to an initiator or catalyst (see, for instance, column 6, lines 42-46 and column 8, line 54 through column 11, line 50), and a so-called polymeric matrix selected from urea-urethanes among others according to column 3, lines 26-20.  In a particular embodiment, the monomer is a (meth)acrylic compound and the primer an initiator (column 3, lines 51-55).  A lengthy outline of suitable monomers is provided in column 6, lines 57 through column 8, line 32.  A reported alternative to the acrylic monomers (column 8, lines 43-53) are epoxy “resins”.  It is a peculiarity of the nomenclature that epoxy resins are frequently small molecules in the form of glycidyl ethers of bisphenol compounds and, therefore, these too may be considered as monomers.
The urea-urethanes, which are added in quantities of 2.5-15 wt % according to column 16, lines 21-24, are described beginning at column 12, line 33.  One embodiment of the urea-urethane is that derived from a monohydroxy compound, a diisocyanate, and a polyamine according to the teachings of Haubennestel et al., U.S. Patent # 4,314,924, the teachings of which are fully incorporated into the Patel disclosure.  Favored diisocyanates and monohydroxy compounds are summarized in column 12, line 53 through column 13, line 14.  A general procedure for making the urea-urethanes mirroring that set forth in claim 1 is summarized in column 4, lines 20+.  
As for claim 5, the many of the mono-hydroxylated oligoethers mentioned in column 13, lines 3+ of Patel and column 2, lines 16-21 of the ‘924 document (where r defines a number of repeating units as being between 1 and 10) necessarily adhere to the stipulated molecular weight range.
Concerning claim 6, toluene diisocyanate is one of the first-mentioned diisocyanate candidates in column 12.  The same class of compounds, with the same misspelling, is also contemplated in column 3, lines 20-22) of ‘924.


Regarding claim 8, xylylene diisocyanate is represented structurally in column 2, line 35 of the ‘924 reference.
As for claim 10, an overlapping class of other adjuvants is provided in column 15, lines 39+.

The Examiner concedes that whereas the method disclosed in column 4 of Haubennestel et al., (‘924) incorporated by reference describes the employment of a 2:1 ratio of the prepolymer to diamine, the claims instead stipulate a stoichiometric excess of the diamine.  A later reference also naming Haubennestel as a co-inventor (‘674) says of that earlier method that it is problematic because pure monoadducts of the mono-ol and diisocyanate are not formed but, rather, a mixture of monoadducts, unreacted diisocyanate (and presumably diadduct) is obtained instead.  Because of the presence of residual diisocyanate, there are formed higher urea-urethane polymers due to uncontrolled lengthening when the diamine is added.  The Examiner submits, however, that one way of addressing this problem would be to use a stoichiometric excess of the diamine such that the uncontrolled lengthening would not be observed because the excess diamine would behave as a chain terminator.  (As evidence of this, Applicant is referred to [0063] of Wang et al., U.S. Patent Application Publication No. 2018/0312623 
	Applied to the issue identified in Haubennestel (‘674) concerning the synthesis set forth in Haubennestel (‘924), the skilled artisan would understand that, by adding an excess of the diamine, the uncontrolled lengthening will not occur because the additional diamine will preclude polymerization to higher polymer from taking place.  This solution in concert with the use of excess diisocyanate in the prepolymer-forming step will stem the concomitant production of insoluble urea-urethane fractions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,808,132 in view of U.S. Patent Application Publication No. 2004/0127674.
Patent claim 1 is distinguished from pending application 1 in that it does not address the ratio limitation spelled out in the final two lines of the latter and, further, stipulates that step (d) is carried out in the presence of a surfactant.  Concerning the second of the two aforementioned differences, the language of instant claim 1 (“urea-urethane being obtained according to the following steps”) is open-ended and, therefore, encompasses both reactions (d) performed in the presence- or absence of a surfactant.  As for the other distinction, U.S. 2004/0127674 is suggestive that reaction step (d) of patent claim 1 would be prone to providing a mixture of products including undesirably high-chain length polymerization products with decreased solubility because the preceding step (c) doesn’t cleanly yield a monoadduct to the exclusion of diadduct formation (and concomitant residual diisocyanate) given the resemblance of the claimed method to that outlined in U.S. 4,314,924.  As before, the addition of excess 
Application claims 2-10 and patent claims 2-10 mirror one another in scope.  Insofar as the subject matter of patent claim 1 in combination with the teachings of 2004/0127674 is regarded as rendering obvious the subject matter of pending claim 1, patent claims 2-10 will, likewise, render obvious pending claims 2-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 24, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765